Citation Nr: 0415080	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-00 656	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar on the right fifth finger.

2.  Entitlement to an increased (compensable) rating for a 
scar on the right forearm.

3.  Entitlement to compensation due to multiple 
noncompensable disabilities, pursuant to 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO continued 0 percent, noncompensable disabilities ratings 
for a scar on the right little finger and a scar on the right 
forearm.  The RO also denied entitlement to compensation due 
to multiple noncompensable disabilities, pursuant to 
38 C.F.R. § 3.324.

In December 2002, the Board ordered development of evidence 
relevant to the veteran's claims.  Regulations then in effect 
allowed the Board to initiate and undertake actions to obtain 
evidence.  See 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in July 
2003, the Board remanded the case to the appeals management 
center (AMC) for further evidentiary development.  The AMC 
undertook the requested development, and returned the case to 
the Board for appellate review.

The veteran was scheduled for a hearing before a member of 
the Board at the RO in July 2002, but did not appear for the 
hearing.  His hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

In a statement dated in May 1999, and apparently received in 
May 2000, the veteran claimed entitlement to service 
connection for a knee disability.  In the January 2001 rating 
decision, a bilateral knee disability was listed as a non-
service connected condition, although this issue was not 
listed among those adjudicated in the rating decision, or 
further discussed.  In an undated statement containing no 
date stamp, the veteran inquired about the claim for service 
connection for a knee disability, and a claim for service 
connection for a psychiatric disability.  It does not appear 
that these claims have been adjudicated.  They are referred 
to the RO for initial adjudication.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A scar on the veteran's right fifth finger has very 
minimal soft tissue loss, is nontender, has an area of less 
than one square centimeter, and does not limit function of 
the finger.

3.  A scar on the veteran's right forearm is superficial, is 
nontender, has an area of five square centimeters, and does 
not limit the function of the arm.

4.  The veteran's only service-connected disabilities, scars 
on the right fifth finger and right forearm, do not interfere 
with his employability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar on the 
right fifth finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002); 38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800-7805 (2003).

2.  The criteria for a compensable rating for scar on the 
right forearm are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7800-7805 (2003).

3.  The criteria for compensation for multiple noncompensable 
service-connected disabilities are not met.  38 C.F.R. 
§ 3.324 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In a recent Court decision, the majority expressed the view 
that VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004) (interpreting 38 
C.F.R. § 3.159(b)), cf. VAOPGCPREC 1-2004 (2004); 69 Fed. 
Reg. 25180 (2004) (holding that this aspect of Pelegrini 
constitutes dicta).

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and told him to 
submit evidence in his possession.  In an October 2002 
letter, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 420-22.

In this case, the VCAA notice was provided after the initial 
adjudication of the claim.  Nonetheless, the veteran is not 
prejudiced by the delayed notice.  Additional evidence 
related to the claims has been received since the VCAA notice 
was issued.  

Even if the additional evidence substantiated the claims, the 
veteran would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence will be fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran has reported the receipt of Social 
Security disability benefits, and these records are not part 
of the claims folder.  However, the veteran has reported that 
these records pertain to a non-service connected psychiatric 
disability.  Therefore, these records are not relevant to the 
issues on appeal.

The veteran's claims file contains all medical records 
relevant to the claims, including the report of a January 
2004 VA medical examination.


Increased Ratings for Scars

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The veteran raised the issue of increased, compensable 
ratings for his scars in October 1998.  In 2002, VA revised 
the regulations and made substantive changes to the rating 
schedule criteria for evaluating skin disorders.  The revised 
rating criteria were effective on August 30, 2002.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2003)).

The General Counsel of VA has issued a precedent opinion 
addressing steps that VA must take when a new regulation is 
issued while a claim is pending before VA.  See VAOPGCPREC 7-
2003 (2003); 69 Fed. Reg. 25179 (2004).  

The General Counsel held that VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the earlier version 
of the criteria for evaluating skin disorders applies prior 
to the August 30, 2002 change in the regulations, and that 
the revised criteria apply thereafter.  This interpretation 
is consistent with 38 U.S.C.A. § 5110(g), under which the 
retroactive reach of the new regulation can be no earlier 
than the effective date of that change.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(2000); 65 Fed. Reg. 33422(2000).

In an October 2002 letter, the Board informed the veteran of 
the change in the regulations for evaluating skin disorders.  
The Board provided the veteran with a copy of the revised 
regulations, informed him that the revised regulations would 
be considered in evaluating his claim, and gave him the 
opportunity to submit additional evidence and argument.  

The AMC has considered the revised rating criteria.  A rating 
official listed the revised regulations in a February 2004 
supplemental statement of the case.  The Board will consider 
the appropriate rating for the veteran's scars under the 
earlier version of the rating criteria prior to August 30, 
2002, and under the revised criteria thereafter.

The veteran sustained an injury to his right fifth finger 
during service in July 1958, when the finger was caught in a 
power saw.  Treatment records indicate that there was a 
traumatic amputation of the distal part of the finger, and an 
avulsion type laceration over the volar aspect of the finger, 
from the midphalangeal area to the tip.  There was no 
evidence of tendon involvement.  The veteran underwent 
surgery in which a split thickness skin graft was taken from 
the right forearm and sutured into place over the defect on 
the distal phalanx.  The wound over the midphalangeal joint 
was sutured.  

Outpatient treatment notes from one week after the injury 
reflect that the graft had taken well and the wound was 
healing well.  Two weeks after the injury, treatment notes 
indicated that it was doubtful that the graft had taken.  
There is no subsequent information about the injury and 
surgery residuals in the service medical records.  The 
veteran was separated from service in September 1958.

On VA medical examination in December 1998, the examiner 
noted a one centimeter scar on the right little finger.  
There was no skin retraction, fibrosis, or joint deformity.  
The finger flexed and extended normally.

In May 2000, the veteran wrote that his right arm could not 
extend as far as his left.  He stated that he had received x-
rays at a VA Medical Center.  He indicated that he received 
medication for pain in his right arm.

On VA examination in January 2004, the veteran stated that 
with cold temperatures and rain he had pain from the tip of 
his right little finger to his right forearm.  The veteran 
reported that he had last worked in 1980.  He related that 
his job had been supervising temperature at a cigar factory 
using a handheld machine, and that he held that job for 
approximately ten years.  He indicated that since 1985 he had 
received Social Security disability for a neuropsychiatric 
condition.

The examiner found described a one centimeter long scar at 
the distal tip of the right fifth finger, with very minimal 
loss of soft tissue.  The scar and tissue loss were barely 
noticeable, did not cross the joint line, and did not 
interfere with the distal joint.  There was also a well 
healed, faded scar, measuring five centimeters by one 
centimeter, on the volar aspect of the right forearm.  
Neither of the scars were painful to palpation, were 
malnourished, or were adherent to underlying tissue.  Both 
scars were smooth and stable, without elevation or 
depression.  The examiner indicated that the scars were not 
deep, but were superficial, with no edema, inflammation, or 
keloid formation.  The areas of the scar had no inflexibility 
or induration.  The veteran had full active ranges of motion 
of the joints of the right fifth finger, the right wrist, and 
the right elbow.

Under the earlier version of the rating criteria, for a 
superficial scar that is not from burns and is not on the 
head, face, or neck, a compensable rating (a rating at least 
10 percent) may be assigned if the scar is poorly nourished 
with repeated ulceration, is tender and painful on objective 
demonstration, or limits the function of the affected body 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002).

Under the revised rating criteria, a deep scar is one that is 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2) (2003).  A scar at a 
location other than the head, face, or neck that is deep or 
that causes limitation of motion would have to have an area 
exceeding 39 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  

A scar at a location other than the head, face, or neck that 
is superficial and that does not cause limitation of motion 
would have to have an area exceeding 929 square centimeters 
to warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  A 10 percent rating may be 
assigned for a scar that is unstable, that is painful on 
examination, or that limits the function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2003).

The scar on the veteran's right fifth finger has very minimal 
loss of soft tissue.  The area of that scar is less than one 
square centimeter, and does not meet the criteria for a 10 
percent rating under the revised Diagnostic Code 7801.  The 
scar on the forearm is superficial and has an area of five 
square centimeters, far short of the area required for a 
compensable rating under the revised Diagnostic Code 7802.  
Neither the finger scar nor the arm scar causes limitation of 
motion.  Neither of the scars has been found to be tender or 
painful, and the scars do not limit the function of the 
finger or the arm.  Neither of the scars has any of the 
characteristics or manifestations that would warrant a 
compensable 10 percent rating under either the earlier rating 
criteria or the revised rating criteria.  Therefore, the 
preponderance of the evidence is against a compensable rating 
for a scar on the right fifth finger or for a scar on the 
right forearm.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board also has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for the scars on his right fifth finger and 
right forearm.  Thus the disability is not manifested by the 
need for frequent hospitalization.  Those scars have not 
produced impairment that interferes with his employment.  In 
this regard, the scars are essentially asymptomatic.  
Further, the veteran has not been employed for many years, 
and the scars are therefore, not interfering with any current 
employment.  The Board finds that there are no exceptional 
factors that render application of the regular rating 
schedule criteria impractical.  There is, therefore, no basis 
for referral of the case to the appropriate official for 
consideration of an extraschedular rating.

Compensation Due to Multiple Noncompensable Disabilities

When a veteran suffers from two or more separate permanent 
service-connected disabilities, all of which are 
noncompensably rated, and the disabilities are of such 
character as to clearly interfere with normal employability, 
VA may apply a 10 percent rating for the combined 
disabilities.  38 C.F.R. § 3.324.  A 10 percent rating under 
38 C.F.R. § 3.324 may not be assigned in combination with any 
other rating.  Id.

The veteran has service-connected scars on the right fifth 
finger and the right forearm.  He does not have any other 
service-connected disabilities.  Each scar is evaluated 
separately, and each is rated as noncompensable.

The veteran has reported that he was employed for many years 
after service, and that the last job he held was performed 
using a handheld machine.  He has indicated that he began to 
receive Social Security disability in 1985 due to a 
neuropsychiatric condition.  Medical examinations reveal that 
the veteran's scars do not limit the function of his right 
hand, wrist, or arm.

The preponderance of the evidence shows that the veteran's 
scars do not interfere with his employability.  As just 
noted, the scars are essentially asymptomatic.  A careful 
reading of the veteran's contentions, does not reveal that he 
has reported any impairment in employment from the scars.  
Since there is no evidence that the scars interfere with 
employability, a 10 percent rating under 38 C.F.R. § 3.324 is 
not warranted.

The Board notes that the veteran has pending claims for 
service connection.  If service connection is granted for 
those conditions, and they are evaluated as non-compensable, 
the RO will consider whether an evaluation under 38 C.F.R. 
§ 3.324 is appropriate.  The Board renders no opinion on that 
question, but is merely deciding that the currently service-
connected disabilities do not currently cause impairment in 
employability.


ORDER

Entitlement to a compensable rating for a scar on the right 
fifth finger is denied.

Entitlement to a compensable rating for a scar on the right 
forearm is denied.

Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable disabilities is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



